Judgment, Supreme Court, Bronx County (Robert L. Cohen, J.), rendered December 8, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him to an indeterminate prison term of 1 to 3 years, unanimously affirmed.
Defendant’s conviction arises out of a "buy-and-bust” operation. At trial, the People used a diagram not drawn to scale, purporting to show the streets surrounding the place of occurrence and the floor plan of the fifth floor of the building where the transaction occurred. This diagram was destroyed post-trial. Destruction of the diagram does not require a dismissal, in view of the proof available at trial, the limited significance of the missing evidence, and indications that the diagram was routinely destroyed in accordance with office policy (People v Kelly, 62 NY2d 516; People v Haupt, 71 NY2d 929).
Further, the court was correct in summarily denying a Wade hearing as to the confirmatory identification by the undercover police officer. (People v Wharton, 74 NY2d 921.) Concur—Carro, J. P., Ellerin, Kupferman, Kassal and Rubin, JJ.